

116 HRES 1044 IH: Expressing support for the designation of Journeyman Lineworkers Recognition Day.
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1044IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Ms. Sánchez (for herself, Mr. McKinley, Mr. Norcross, Mrs. Axne, Mr. Bacon, Ms. Barragán, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brindisi, Mr. Brown of Maryland, Mrs. Bustos, Mr. Butterfield, Mr. Carbajal, Mr. Cárdenas, Mr. Casten of Illinois, Ms. Castor of Florida, Mr. Cicilline, Mr. Cisneros, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Connolly, Mr. Cook, Mr. Correa, Mr. Costa, Ms. Craig, Mr. Crist, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Ms. Escobar, Mr. Espaillat, Ms. Finkenauer, Mr. Fitzpatrick, Ms. Fudge, Mr. Gallego, Mr. Garamendi, Mr. García of Illinois, Ms. Garcia of Texas, Mr. Gibbs, Mr. Golden, Mr. Gomez, Mr. Gonzalez of Texas, Mr. Gottheimer, Mr. Green of Texas, Mr. Grijalva, Mr. Higgins of New York, Ms. Kendra S. Horn of Oklahoma, Mr. Huffman, Mr. Hurd of Texas, Ms. Jackson Lee, Mr. Johnson of Ohio, Ms. Kaptur, Mr. Keating, Mr. Khanna, Mr. Kildee, Mr. Krishnamoorthi, Mr. Lamb, Mr. Larsen of Washington, Mrs. Lawrence, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lipinski, Mr. Lowenthal, Mr. Luján, Mr. Lynch, Mr. Malinowski, Mr. Kind, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Mr. McAdams, Ms. McCollum, Mr. McGovern, Mr. McNerney, Ms. Meng, Mr. Morelle, Mrs. Murphy of Florida, Mrs. Napolitano, Mr. Neal, Ms. Norton, Ms. Ocasio-Cortez, Mr. O'Halleran, Mr. Pallone, Mr. Panetta, Mr. Pappas, Mr. Pascrell, Mr. Peters, Mr. Pocan, Ms. Porter, Mr. Reed, Mr. Reschenthaler, Miss Rice of New York, Ms. Roybal-Allard, Mr. Ruiz, Mr. Rush, Mr. Sablan, Ms. Schakowsky, Mr. Schrader, Mr. David Scott of Georgia, Mr. Scott of Virginia, Mr. Shimkus, Mr. Sires, Ms. Slotkin, Mr. Smith of Washington, Mr. Soto, Ms. Spanberger, Mr. Stanton, Mr. Stauber, Ms. Stevens, Mr. Suozzi, Mr. Takano, Ms. Titus, Mr. Tonko, Ms. Torres Small of New Mexico, Mrs. Torres of California, Mrs. Trahan, Mr. Trone, Mr. Van Drew, Mr. Vargas, Mr. Veasey, Mr. Vela, Ms. Velázquez, Mr. Welch, Ms. Wexton, Ms. Wild, Mr. Aguilar, and Ms. Adams) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of Journeyman Lineworkers Recognition Day.Whereas journeyman lineworkers provide a vital service on a daily basis;Whereas journeyman lineworkers put their lives on the line every day to assure safe and reliable power for the American people;Whereas journeyman lineworkers work at heights and in close proximity to energized electric lines;Whereas journeyman lineworkers continue to provide valuable and heroic services during major national and regional disasters such as hurricanes, wildfires, tornadoes, and pandemics, along with working extremely long hours under dangerous conditions to restore power;Whereas Henry Miller, the first elected president of the International Brotherhood of Electrical Workers, was killed on July 10, 1896, at just 38 years old;Whereas Henry Miller died of injuries sustained while troubleshooting an electrical outage; andWhereas there should be a day to honor those industry first responders who have given their lives in the line of duty along with those who provide skillful service in times of local or national crisis: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Journeyman Lineworkers Recognition Day;(2)honors and recognizes the contributions of the countless individuals who often place themselves in harm’s way to serve their communities; and(3)encourages the people of the United States to observe Journeyman Lineworkers Recognition Day with appropriate reflection.